Exhibit 10.17

SECOND AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT

This Second Amended and Restated Change of Control Agreement (this “Agreement”)
is entered into by and between The Greenbrier Companies, Inc., an Oregon
corporation (the “Company”), and William Glenn (the “Executive”) as of the 28th
day of August, 2012. This Agreement supersedes and replaces the Amended and
Restated Change of Control Agreement between the parties dated June 30, 2008.

In consideration of the promises and covenants contained herein, and for other
good and valuable consideration, the adequacy and receipt of which the parties
acknowledge, it is hereby agreed as follows:

 

1. Intent; Certain Definitions.

The intent of this Agreement is to entitle the Executive to receive from the
Company certain payments and benefits in the event that the Executive’s
employment is terminated following a Change of Control, subject to the terms,
conditions and limitations set forth herein.

(a) The “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section 1(b)) on which a Change of Control occurs, subject
to Section 1(c), below.

(b) The “Change of Control Period” shall mean the period commencing on the
Effective Date and ending on the second anniversary of such date.

(c) Notwithstanding any other provision of this Agreement to the contrary, if a
Change of Control occurs and if the Executive’s employment with the Company is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect the Change of Control or (ii) otherwise arose in connection
with or anticipation of the Change of Control, then for all purposes of this
Agreement the “Effective Date” shall mean the date immediately prior to the date
of such termination of employment, and such termination shall be deemed to have
occurred during the Change of Control Period.

 

2. Change of Control.

For the purpose of this Agreement, a “Change of Control” shall mean the
occurrence of any of the following:

(a) The acquisition by any individual, entity or group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d–3
promulgated under the Exchange Act) of 30 percent or more of the stock of any
class or classes having by the terms thereof ordinary voting power to elect a
majority of the directors of the Company (irrespective of whether at the time
stock of any class or classes of the Company shall have or might have voting
power by reason of the happening of any contingency); provided, however, that
for purposes of this subsection (a), the following acquisitions will not
constitute a Change of Control: (i) any acquisition directly from the Company;
(ii) any acquisition by the Company or a subsidiary of the Company; or (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company.

 

      Second Amended and Restated Change of Control Agreement    Page 1   



--------------------------------------------------------------------------------

(b) The individuals who, as of the date of this Agreement, are the members of
the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute a majority of the Board, unless the election or
appointment, or nomination for election or appointment, of any new member of the
Board was approved by a vote of a majority of the Incumbent Board of Directors,
then such new member shall be considered as though such individual were a member
of the Incumbent Board.

(c) The consummation of a merger or consolidation involving the Company if the
stockholders owning the capital and profits (“ownership interests”) of the
Company immediately before such merger or consolidation do not, as a result of
such merger or consolidation, own, directly or indirectly, more than 50 percent
of the combined voting power or ownership interests of the Company, or the
entity resulting from such merger or consolidation, in substantially the same
proportion as their ownership of the combined voting power or ownership
interests outstanding immediately before such merger or consolidation.

(d) The sale or other disposition of all or substantially all of the assets of
the Company.

(e) The dissolution or the complete or partial liquidation of the Company.

 

3. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Change of Control Period. If
the Company determines in good faith that the Disability of the Executive has
occurred during the Change of Control Period (pursuant to the definition of
Disability set forth below), it may give to the Executive written notice in
accordance with Section 13(b) of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably).

(b) Cause. The Company may terminate the Executive’s employment during the
Change of Control Period for Cause. For purposes of this Agreement, “Cause”
shall mean the conviction of the Executive (including a plea of nolo contendere)
of a felony or gross misdemeanor under federal or state law which is materially
and demonstrably injurious to the Company or which impairs the Executive’s
ability to perform substantially the Executive’s duties for the Company.

 

      Second Amended and Restated Change of Control Agreement    Page 2   



--------------------------------------------------------------------------------

(c) Good Reason. The Executive’s employment may be terminated during the Change
of Control Period by the Executive for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean:

(A) Any material diminution in the Executive’s title, position, duties or
responsibilities or authorities (which shall include, without limitation, any
change such that Executive is no longer serving in the position of senior
executive officer in charge of commercial activities in a publicly-traded
company); the assignment to him of duties that are materially inconsistent with,
or materially impair his ability to perform, the duties then assigned to him, in
each case as determined by Executive in good faith; or any change in the
reporting structure so that the Executive is required to report to any person
other than the Company’s Chief Executive officer;

(B) A reduction by the Company of Executive’s base salary exceeding 5 percent of
Executive’s prior year’s base salary (or an adverse change in the form or timing
of the payment thereof) as in effect immediately prior to the Effective Date;

(C) A reduction by the Company of Executive’s annual bonus exceeding 20 percent
of Executive’s prior year’s annual bonus (unless such reduction relates to the
amount of annual bonus payable to Executive for the achievement of specified
performance goals or to the attainment of profitability levels of the Company or
certain of its subsidiaries, and the non-achievement of such goals and/or the
non-attainment of profitability levels of the Company or certain of its
subsidiaries is the reason for the reduction in Executive’s annual bonus
compared to the prior year’s bonus);

(D) the Company’s requiring the Executive to be based at any office more than 30
miles from where Executive’s office is located immediately prior to the
Effective Date;

(E) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

(F) any failure by the Company to comply with and satisfy Section 12(c),
provided that such successor has received at least ten days’ prior written
notice from the Company or the Executive of the requirements of Section 12(c).

For purposes of this Section 3(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13(b). For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date of such notice. The failure by

 

      Second Amended and Restated Change of Control Agreement    Page 3   



--------------------------------------------------------------------------------

the Executive or the Company to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination, and (iii) if the Executive’s employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Effective Date, as the case may be.

 

4. Obligations of the Company upon Termination.

(a) Good Reason; Other than for Cause or Disability. If, during the Change of
Control Period, the Company shall terminate the Executive’s employment other
than for Cause or Disability or the Executive shall terminate employment either
for Good Reason:

(i) Subject to Section 5 below, the Company shall pay to the Executive in a lump
sum in cash within 30 days after the Date of Termination the aggregate of the
following amounts:

(A) the Executive’s Base Salary through the Date of Termination and any accrued
vacation pay, in each case to the extent not previously paid (the sum of such
amounts shall be hereinafter referred to as the “Accrued Obligations”); and

(B) the amount equal to two and one-half times the amount of the sum of (x) the
Executive’s Base Salary and (y) the Average Bonus (such amount shall be
hereinafter referred to as the “Severance Amount”).

(ii) “Base Salary” shall mean Executive’s current annual base salary in effect
at the time a Change in Control occurs. “Average Bonus” shall mean the average
of the two most recent annual bonuses received by the Executive prior to the
year in which a Change of Control occurs, or, if the Executive shall not have
been employed by the Company for a sufficient tenure as to have been eligible to
receive two annual bonuses, an amount equal to the most recent annual bonus, if
any, received by the Executive.

(iii) To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive and/or the Executive’s family any other amounts
or benefits required to be paid or provided or which the Executive and/or the
Executive’s family is eligible to receive pursuant to this Agreement and under
any plan, program, policy or practice or contract or agreement of the Company
and its affiliated companies as in effect and applicable generally to other peer
executives of the Company and its affiliated companies and their families during
the 90–day period immediately preceding the Effective Date or, if more favorable
to the Executive, as in effect generally thereafter with respect to other peer
executives of the Company and its affiliated companies and their families (such
other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”).

 

      Second Amended and Restated Change of Control Agreement    Page 4   



--------------------------------------------------------------------------------

(iv) All unvested stock options, restricted stock grants and restricted stock
units held by Executive shall become fully vested and exercisable as of the Date
of Termination.

(v) For a period of one and one-half years following the Date of Termination
(the “Executive Benefit Continuation Period”), the Company shall continue to
provide all insured and self-insured employee benefits (including, without
limitation, medical, life, dental, vision and disability plans) to the Executive
and/or the Executive’s family reasonably similar to those which would have been
provided to them in accordance with the plans, programs, practices and policies
if the Executive’s employment had not been terminated (such continuation of
benefits shall be referred to as “Executive Benefit Continuation”). If the
Executive becomes reemployed with another employer during the Executive Benefit
Continuation Period and is eligible to receive medical or other employee
benefits under another employer provided plan, the Company shall not be
obligated to continue to provide the medical and other employee benefits
described herein, to the extent that reasonably similar medical or other
benefits are available to the Executive pursuant to such employer-provided plan.
For purposes of Executive’s rights to continuation coverage pursuant to COBRA,
Executive shall be considered to have remained employed until, and Executive’s
COBRA rights shall be triggered by, the end of the Executive Benefit
Continuation Period. “COBRA” refers to the Consolidated Omnibus Budget
Reconciliation Act of 1985.

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Change of Control Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for (i) payment of Accrued Obligations (which
shall be paid to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination); and (ii) the timely
payment or provision of the Executive Benefit Continuation and Other Benefits.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Change of Control Period, this Agreement shall
terminate without further obligations to the Executive, other than for
(i) payment of Accrued Obligations (which shall be paid to the Executive in a
lump sum in cash within 30 days of the Date of Termination); and (ii) the timely
payment of provision of the Executive Benefit Continuation and Other Benefits.

(d) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Change of Control Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive Annual Base Salary through the Date of Termination to
the extent previously unpaid. If the Executive terminates employment during the
Change of Control Period, excluding a termination for Good Reason, this
Agreement shall terminate without further obligations to the Executive, other
than for Accrued Obligations and the timely payment or provision of Other
Benefits. In such case, all Accrued Obligations shall be paid to the Executive
in a lump sum in cash within 30 days of the Date of Termination.

 

      Second Amended and Restated Change of Control Agreement    Page 5   



--------------------------------------------------------------------------------

5. Six-Month Payment Delay for Specified Executives. Notwithstanding any other
provision of this Agreement to the contrary, in the event that the Executive is
determined to be a “specified employee” within the meaning of Treas. Reg.
§1.409A-1(i), then no payments shall be made to the Executive pursuant to this
Agreement before the date that is six months after the date of the Executive’s
separation from service, as that term is defined in Treas. Reg. §1.409A-1(h).

 

6. Non-competition Agreement.

The Company’s obligations under this Agreement are expressly conditioned upon
and subject to Executive having executed and remaining in compliance with the
terms of a non-competition agreement in favor of the Company and its
subsidiaries in a form acceptable to the Company.

 

7. Non-Exclusivity of Rights.

Except as provided in Sections 4(a)(v), 4(b) and 4(c), nothing in this Agreement
shall prevent or limit the Executive’s continuing or future participation in any
plan, program, policy or practice provided by the Company or any of its
affiliated companies and for which the Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of, or any contract or
agreement with, the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

 

8. Full Settlement; Resolution of Disputes.

(a) The Company’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as provided in Section 4(a)(ii), such
amounts shall not be reduced whether or not the Executive obtains other
employment. The Company agrees to pay promptly as incurred, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in section
7872(f)(2)(A) of the Internal Revenue Code (the “Code”).

 

      Second Amended and Restated Change of Control Agreement    Page 6   



--------------------------------------------------------------------------------

(b) If there shall be any dispute between the Company and the Executive (i) in
the event of any termination of the Executive’s employment by the Company,
whether such termination was for Cause, or (ii) in the event of any termination
of employment by the Executive, whether Good Reason existed, then, unless and
until there is a final, nonappealable judgment by a court of competent
jurisdiction declaring that such termination was for Cause or that the
determination by the Executive of the existence of Good Reason was not made in
good faith, the Company shall pay all amounts, and provide all benefits, to the
Executive and/or the Executive’s family or other beneficiaries, as the case may
be, that the Company would be required to pay or provide pursuant to
Section 4(a) as though such termination were by the Company without Cause, or by
the Executive with Good Reason; provided, however, that the Company shall not be
required to pay any disputed amount pursuant to this paragraph except upon
receipt of an undertaking by or on behalf of the Executive to repay all such
amounts to which the Executive is ultimately adjudged by such court not to be
entitled.

 

9. Limitation on Payments and Benefits.

Notwithstanding anything in this Agreement to the contrary, if any of the
payments or benefits to be made or provided in connection with the Agreement,
together with any other payments or benefits which the Executive has the right
to receive from the Company or any entity which is a member of an “affiliated
group” (as defined in section 1504(a) of the Code without regard to section
1504(b) of the Code) of which the Company is a member constitute an “excess
parachute payment” (as defined in section 280G(b) of the Code), the payments or
benefits to be made or provided in connection with this Agreement will be
reduced to the extent necessary to prevent any portion of such payments or
benefits from becoming nondeductible by the Company pursuant to section 280G of
the Code or subject to the excise tax imposed under section 4999 of the Code.
The determination as to whether any such decrease in the payments or benefits to
be made or provided in connection with this Agreement is necessary must be made
in good faith by a nationally recognized accounting firm (the “Accounting
Firm”), and such determination will be conclusive and binding upon Executive and
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Company shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. In the event that such a reduction is
necessary, Executive will have the right to designate the particular payments or
benefits that are to be reduced or eliminated so that no portion of the payments
or benefits to be made or provided to Executive in connection with the Agreement
will be excess parachute payments subject to the deduction limitations under
section 280G of the Code and the excise tax under section 4999 of the Code.

 

10. Confidential Information.

The Executive shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company or any of its affiliated companies and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s

 

      Second Amended and Restated Change of Control Agreement    Page 7   



--------------------------------------------------------------------------------

employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. In no event shall an asserted
violation of the provisions of this Section 10 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under this
Agreement.

 

11. Nondisparagement; Cooperation.

(a) Executive agrees not to disparage the Company or its officers, directors,
employees, shareholders or agents, in any manner likely to be harmful to them or
their business, business reputations or personal reputations. Executive shall
respond accurately and fully to any question, inquiry or request for information
when required by legal process, notwithstanding the foregoing.

(b) During the Change of Control Period and during the twelve month period
following the Date of Termination, Executive will cooperate with the Company in
responding to the reasonable requests of the Board, the Company’s or its General
Counsel, in connection with any and all existing or future litigation,
arbitrations, mediations or investigations brought by or against the Company, or
its affiliates, agents, officers, directors or employees, whether
administrative, civil or criminal in nature, in which the Company reasonably
deems Executive’s cooperation necessary or desirable. In such matters, Executive
agrees to provide the Company with reasonable advice, assistance and
information, including offering and explaining evidence, providing sworn
statements, and participating in discovery and trial preparation and testimony.
Executive also agrees to promptly send the Company copies of all correspondence
(for example, but not limited to, subpoenas) received by Executive in connection
with any such legal proceedings, unless Executive is expressly prohibited by law
from so doing. The Company will reimburse Executive for reasonable out-of-pocket
expenses incurred by Executive as a result of Executive’s cooperation with the
obligations described in this Section 11(b), within 30 days of the presentation
of appropriate documentation thereof, in accordance with the Company’s standard
reimbursement policies and procedures.

 

12. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

      Second Amended and Restated Change of Control Agreement    Page 8   



--------------------------------------------------------------------------------

13. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Oregon, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

   If to the Executive:          William Glenn         

 

        

 

         If to the Company:          The Greenbrier Companies, Inc.          One
Centerpointe Drive, Suite 200          Lake Oswego, OR 97035 USA         
Attention: President          With a copy to:          General Counsel         
The Greenbrier Companies, Inc.          One Centerpointe Drive, Suite 200      
   Lake Oswego, OR 97035 USA      

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision hereof or any other provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the

 

      Second Amended and Restated Change of Control Agreement    Page 9   



--------------------------------------------------------------------------------

Executive to terminate employment for Good Reason pursuant to
Section 3(c)(A)–(F), shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and, prior
to the Effective Date, may be terminated by either the Executive or the Company
at any time. Moreover, if prior to the Effective Date, the Executive’s
employment with the Company terminates, then the Executive shall have no further
rights under this Agreement.

[Signature page follows.]

 

      Second Amended and Restated Change of Control Agreement    Page 10   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

THE GREENBRIER COMPANIES, INC.:      EXECUTIVE:

By:

 

/s/ Martin R. Baker

    

/s/ William Glenn

       William Glenn

Its:

 

Senior Vice President

    

 

      Second Amended and Restated Change of Control Agreement    Page 11   